THE MOTION FOR TRANSFER IN THE FOLLOWING MULTIDIS-TRICT LITIGATION CASE IS DENIED:

PER CURIAM.
Two lawsuits are currently pending in Tarrant and Brazoria Counties relating to the design and construction of a roof at a skilled nursing center in Brazoria County. At least part of the claims in the Brazoria County lawsuit have been abated for mandatory arbitration. One of the defendants in the pending lawsuits, which is a party to the arbitration proceeding, has filed a motion to transfer pursuant to Rule 13 of the Texas Rules of Judicial Administration, asking this panel to appoint one pretrial judge for these cases. This panel is authorized to transfer related cases that involve one or more common questions of fact to a single pretrial judge if the transfer will: (1) serve the convenience of the parties and witnesses; and (2) promote the just and efficient conduct of the litigation. Tex. Gov’t Code Ann. § 74.162 (Vernon 2005); Tex.R. Jud. Admin. 13.3(l), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. F app. (Vernon Supp.2009). The materials presented do not demonstrate that the two pretrial judges have issued any inconsistent rulings, nor do the materials indicate a realistic probability that inconsistent rulings are likely to occur in the future. Because the defendant has not met its burden of showing the need to transfer the cases for coordinated pretrial proceedings, the motion to transfer is denied.